 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   PERSIAN GULF INC., Individually            CASE NO. 3:15-cv-01749-L-AGS
     and on Behalf of All Others Similarly
12   Situated,                                  CLASS ACTION
13                     Plaintiff,               ORDER REGARDING EXPERT
                                                DISCOVERY
14         v.
15   BP WEST COAST PRODUCTS LLC,
     et al.,
16
                       Defendants.
17
18   RICHARD BARTLETT, et al.,                  Lead Case No. 3:18-cv-01374-L-AGS
     Individually and on Behalf of All Others   (Consolidated with
19   Similarly Situated,                        Case No. 3:18-cv-01377-L-AGS)
20                     Plaintiff,               CLASS ACTION
21         v.
22   BP WEST COAST PRODUCTS LLC,
     et al.,
23
                       Defendants.
24
25
26
27
28


                                                               CASE NO. 3:15-CV-01749-L-AGS
 1
           Plaintiffs Persian Gulf Inc., Richard Bartlett, Joshua Ebright, Paul Lee, David
 2
     Rinaldi, and Kristine Snyder, (together, the Plaintiffs), and defendants BP West Coast
 3
     Products LLC, Chevron U.S.A. Inc., Tesoro Refining & Marketing Company LLC,
 4
     Equilon Enterprises LLC, Exxon Mobil Corporation, Exxon Mobil Refining & Supply
 5
     Co., Valero Marketing and Supply Company, Phillips 66, and Alon U.S.A. Energy,
 6
     Inc. (together, the Defendants and collectively with the Plaintiffs, the Parties) filed a
 7
     Joint Motion Regarding Expert Discovery requesting that the Court to enter the below
 8
     stipulated order (the “Order”) regarding the scope of expert discovery in the above-
 9
     captioned matter. For good cause shown, the Joint Motion Regarding Expert
10
     Discovery is GRANTED, as follows:
11
           1.     Expert Reports and Summaries: The Parties will make all disclosures
12
     required by Federal Rule of Civil Procedure 26(a)(2), as modified or limited herein, at
13
     the times and in the manner provided for in this Order or as established by the
14
     Scheduling Order dated November 15, 2018 or any subsequent order of the Court. The
15
     term “expert” as used herein refers to a witness a Party may use to present evidence at
16
     trial under Federal Rule of Evidence 702, 703, or 705. Nothing in this stipulation is
17
     intended to alter Federal Rule of Civil Procedure 26(b)(4)(D) with respect to non-
18
     testifying or consulting experts.
19
           Each Party must serve a report for each expert (or, as applicable, a summary for
20
     each expert in compliance with Federal Rule of Civil Procedure 26(a)(2)(B) and (C)),
21
     provided, however, that the term “considered” as used in Federal Rule of Civil
22
     Procedure 26(a)(2)(B)(ii) and 26(b)(4)(C)(ii) shall be interpreted as “relied upon” for
23
     purposes of this action.
24
           As required by Federal Rule of Civil Procedure (a)(2)(B)(v), each Party shall
25
     identify each case in which the Party’s expert has testified as an expert witness at trial
26
     or by deposition within the preceding four years.
27
           2.     Associated Documents and Data: Within four business days of service
28
     of any expert report or summary, the serving Party must produce to all other Parties a

                                                  2
                                                                      CASE NO. 3:15-CV-01749-L-AGS
 1
     copy of all documents or data referred to therein, except for any documents or data that
 2
     have been produced previously in this action, which can instead be referred to by Bates
 3
     number. Documents and data that are publicly available need not be produced absent
 4
     specific request if they are identified with sufficient specificity to allow the opposing
 5
     side to locate and obtain the document or data.
 6
           To the extent that an expert report or summary includes, relies upon, or
 7
     describes exhibits, information, or data processed or modeled using a computer at the
 8
     direction of the expert in the course of forming that expert’s opinions, the Party
 9
     offering the expert’s opinions must produce machine readable copies of the final data
10
     (including all input and output files)—regardless of whether that data was previously
11
     produced by a Party—along with the appropriate programs, software, and instructions,
12
     including any scripts or programming code, except that no Party need produce
13
     programs, databases, software, or instructions, including any scripts or programming
14
     code, that are commercially available at a reasonable cost. No Party need produce
15
     databases, programs, and software that (i) are used in the ordinary course of a Party’s
16
     business and (ii) are not practicable to copy, as long as the Party offering the expert’s
17
     opinion provides timely and reasonable access for purposes of replication or analysis
18
     of disclosed results.
19
           3.     Expert Discovery Limitations: The provisions of Federal Rule of Civil
20
     Procedure 26(b)(4), as modified or limited herein, will apply to expert discovery in this
21
     action. No expert or Party is required to produce or describe on a privilege log and no
22
     Party may seek discovery or disclosure of by any method (including by deposition) of
23
     any of the following categories of information or documents, provided that such
24
     information or documents were created or obtained after the expert was first contacted
25
     by a Party about retention as an expert in the above-captioned litigation and provided
26
     that such information or documents were created or obtained in anticipation of or
27
     preparation for the above-captioned litigation: (1) any communication between an
28
     expert (including his or her assistants, staff, or agents) and a Party offering the

                                                  3
                                                                       CASE NO. 3:15-CV-01749-L-AGS
 1
     testimony of such expert (including the Party’s employees, agents, consultants, and
 2
     counsel, and their employees, staff or agents); (2) any communication between an
 3
     expert and his or her staff, assistants, or agents; (3) any communication between any
 4
     two or more experts (or among their staff, assistants, or agents); (4) any
 5
     communications between an expert and a non-testifying expert or consultant; (5) drafts
 6
     of any expert’s report, opinions, written testimony, exhibits, studies, or work papers
 7
     (including any preliminary or intermediate computation, calculation, data run, or
 8
     compilation), or any other draft, preliminary or intermediate material prepared by, for,
 9
     or at the direction of an expert, regardless of the form in which the draft is recorded;
10
     (6) any notes or other writings made by, for, or at the direction of an expert; or (7)
11
     budgets, invoices, bills, receipts, or payment records concerning testifying or non-
12
     testifying expert witnesses or consultants, their staff, assistants, colleagues, or
13
     associates, or their companies or organizations. Nothing in this paragraph relieves an
14
     expert or Party from the duty to identify the facts, data, and assumptions that the expert
15
     relied upon in forming his or her opinions as provided for under Rule 26(b)(4)(C).
16
           This Order should not be construed to preclude reasonable questioning at
17
     deposition related to compensation of an expert or expert’s firm in connection with the
18
     above captioned matter, or to the number of hours expended in preparing his or her
19
     report and testimony, or to the frequency and duration of meetings with counsel in
20
     connection with this litigation.
21
           Nothing in this Order implies that any of the information restricted from
22
     discovery by this Order would otherwise be discoverable.
23
           4.     Finality of Expert Evidence: Subject to the duty to correct under
24
     Federal Rule of Civil Procedure 26(a)(2)(E) and Rule 26(e)(2), no expert or rebuttal
25
     expert report, summary, or other expert evidence may be supplemented, and no expert
26
     evidence may be offered or admitted that has not been timely and properly disclosed,
27
     except by leave of Court.
28

                                                  4
                                                                       CASE NO. 3:15-CV-01749-L-AGS
 1
           5.     Expert Depositions: The presumptive length of expert depositions shall
 2
     be one seven-hour day per expert, as set forth in Fed. R. Civ. P. 30(d)(1).
 3
           IT IS SO ORDERED.
 4
 5   Dated: 1/10/2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                     CASE NO. 3:15-CV-01749-L-AGS
